Citation Nr: 1500785	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an initial, compensable rating for residuals of left index finger avulsion laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini



REMAND

The Veteran had active military service from November 2007 to October 2009.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran filed his claim for benefits in October 2009.  At that time, he reported that he suffered from depression and that the condition had had its onset during active service.  The Veteran's service treatment records (STRs) do not reflect complaints or treatment for a psychiatric disorder or symptoms thereof.  In particular, a medical examination at service entrance is negative for any clinical finding of a psychiatric disorder.  Otherwise, a September 2009 STR notes the Veteran's treatment failure for alcohol abuse.  This appears to have precipitated the Veteran's discharge from active military service.  

In a report of January 2010 VA psychiatric examination, the Veteran reported a period of psychiatric treatment prior to military service related to a long-term romantic relationship and its termination.  He reported that he had discontinued treatment prior to his entrance onto active duty.  The VA examiner reported that the Veteran had a small number of mild depressive symptoms that seemed reactive to his current circumstances, and that this included the Veteran's involuntary separation from the Navy.  The examiner diagnosed the Veteran as suffering from an adjustment disorder with depressed mood as well as likely dysthymia.  

Following the above January 2010 VA psychiatric examination, the Veteran was seen in June 2010 at the Mason City VA community based outpatient clinic (CBOC) as a new patient.  The following was reported in an associated VA nursing note:

[The Veteran] states he has no complaints or concerns today.  He does state that he was on an antidepressant when he first got out of the military as his parents felt he should be on something.  He states he does not take it as he is fine.  

The Board's review of the claims folder does not reflect that the Veteran has received any psychiatric treatment during the appeal period.  Additionally, based on the June 2010 VA nursing note, it would appear that the psychiatric disorder, or symptoms thereof for which the Veteran was diagnosed in January 2010, is no longer present.  Nonetheless, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The evidence is unclear as to whether the Veteran's diagnosed adjustment disorder with depressed mood and likely dysthymia are attributable to service, or whether any such psychiatric condition presently exists.  (If the Veteran's diagnosed psychiatric condition did resolve, it would be important to determine the date it did so.)  With that said, the January 2010 VA examiner failed to identify whether the psychiatric disorder identified on examination had its onset during service or was otherwise attributable to military service.  As such, the Veteran's claim for service connection for an acquired psychiatric disorder must be remanded for the required medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA is not required to provide a medical examination in all cases; however, once it undertakes the effort to provide an examination it must provide an adequate one).  

Furthermore, in light of the number of years since the Veteran was examined, it would be helpful to the Board if the Veteran was scheduled for a current VA psychiatric examination.  At that time, the examiner will have the opportunity to comment on whether any current or past psychiatric disorder is related to service, and when any psychiatric disability may have resolved.  

With respect to the Veteran's claim for an initial, compensable rating for residuals of left index finger avulsion laceration, the Board notes that STRs reflect that the Veteran lacerated his left index finger tip when cutting food.  Examination following the laceration revealed the laceration to be 10 millimeters (mm) by 1-2 mm deep.  The Veteran was noted to have diminished distal interphalangeal (DIP) joint flexion with normal proximal interphalangeal (PIP) joint and metacarpophalangeal (MP) joint flexion.  Sensory loss at the tip of the finger was also identified.  In a September 2009 STR, a clinician noted that the sensation and color of the Veteran's left index finger were improving; however, it was difficult to determine if the Veteran would regain full sensation.  

In a report of February 2010 VA examination, the examiner found the Veteran a reliable historian.  The Veteran complained of numbness on the distal radial aspect of the digit distal to the DIP joint.  It was reported that with cold weather, the tip would become purple and painful, and that once warmed the finger returned to baseline sensation.  The Veteran also complained that he had problems with pinching with the left index finger tip due to loss of sensation.  He reported that he avoided picking things up with a pinch motion of the index finger and thumb due to sensory loss.  On examination, there was an avulsion laceration resulting in tissue loss to the radial tip of the finger, distal to the DIP joint.  There was no visible scar present, and the dermis was well healed without texture or temperature change.  The avulsed area was 5 mm by 3 mm by 2 mm deep.  Sensation was intact except to light touch.  This reportedly covered an area of 10 mm by 2 mm distal to the DIP joint crease and on the radial aspect of the digit.  

In the above June 2010 VA nursing note, it was noted that the Veteran reported that he still had problems with his left index finger at times.  He also reported chronic numbness in the left index finger.  

A subsequent VA examination in June 2012 identified no scar at the left index finger laceration site; nor was there limitation of motion of the joints or a peripheral nerve injury otherwise identified.  In the examination report, the Veteran was noted to complain of continued decreased sensation at the tip of the left index finger.  This was reported as being at the finger pad and along the radial aspect to the level of the distal phalangeal joint.  The Veteran indicated that the finger was more sensitive to cold and he felt throbbing with discomfort and aching in to the hand with cold exposure at work.  The Veteran was identified as spending most of his work day in a freezer/cooler.  He reported experiencing finger pain soon after starting the work day and that the pain level was 7-8 out of 10.  

The Board notes that the objective findings on VA examination, in particular the June 2012 examination, conflict with the subjective complaints of the Veteran related to numbness and sensory loss in his left index finger.  Unfortunately, the June 2012 VA examiner did not elaborate or discuss this discrepancy, or whether the Veteran's complaints were consistent with nerve damage secondary to the laceration injury.  With that said, separate and distinct manifestations (or symptoms) of an injury or disease warrant separate disability ratings.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, the Veteran could conceivably be rated for a laceration scar, if present, as well as a peripheral nerve injury secondary to the laceration.  A loss that is wholly sensory would be rated as mild or, at the most, moderate impairment.  The rating schedular does not necessarily quantify the sensory loss needed to be shown to warrant a compensable rating.  

In light of the above, it would be helpful to the Board if the Veteran was examined by a clinician with expertise or specialty in neurology, and the clinician comment on whether the Veteran's subjective complaints of cold sensitivity and numbness/loss of sensation in his left index finger are consistent with nerve impairment related to his in-service laceration injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records available through the CAPRI records system dated since June 2010.  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA psychiatric examination to determine the nature and etiology for any psychiatric disorder that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examiner should administer any necessary psychological testing of the Veteran that is deemed warranted.  After reviewing all pertinent records associated with the claims folder and conducting an evaluation of the Veteran, the examiner should opine as to the medical probabilities that any diagnosed psychiatric disorder is related to or had its onset during active military service.  

If the examiner determines that the Veteran does not have a current psychiatric disorder, he or she should opine as to the medical probabilities that any psychiatric disorder diagnosed since the Veteran's claim for service connection was filed in October 2009 (see January 2010 VA examination and the diagnosis of adjustment disorder with depressed mood and likely dysthymia) is related to or had its onset during the Veteran's period of active military service.  Additionally, the examiner should attempt to identify, if feasible, when exactly the psychiatric disorder resolved.  (See e.g. June 2010 Mason City VACBOC treatment record in which it is noted that the Veteran had been on an antidepressant when he first got out of the military but that he reported that he no longer took medication as he was fine.)  

(NOTE:  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.)  

The medical basis for any conclusion reached should be thoroughly explained, to include an explanation (if warranted) for a finding that the examiner is unable to render an opinion without resorting to speculation.  If the examiner determines that a prior diagnosis was incorrect, such as noted in the June 2010 record, an explanation should be provided as to why the diagnosis was wrong.

3.  Also schedule the Veteran for a VA examination by a clinician with an expertise or specialty in neurology to assess the severity of the Veteran's service-connected residuals of left index finger avulsion laceration.  The claims file and a copy of this remand should be made available to and reviewed by the examiner. 

The examiner should elicit from the Veteran a detailed medical history concerning his left index finger disability.  Review of the Veteran's claims folder should include the Veteran's service treatment records as well as the reports of February 2010 and June 2012 VA examinations.  

The examiner is requested to discuss the Veteran's complaints of pain and loss of sensation (numbness) in the left index finger when compared to the objective findings reported in the June 2012 VA examination, as well as those objective findings made during the current examination.  In doing so, the examiner should provide answers to the following: 

a.  Does the Veteran have a peripheral nerve injury associated with his left index finger avulsion laceration?  

b.  If the Veteran does have a peripheral nerve injury associated with the left index finger avulsion laceration, the examiner should identify the nerve or nerves impaired, identify the symptoms attributable to the nerve impairment (e.g. pain, sensory loss, etc.), and also indicate whether the nerve impairment is best described as mild, moderate, or severe. 

c.  If the examiner finds the Veteran does not have a peripheral nerve injury associated with the left index finger, the examiner should explain any discrepancy between objective findings on examination and the Veteran's subjective complaints related to pain and sensory loss (numbness).  This includes whether the Veteran's complaints of pain and sensory loss are consistent with his left index finger laceration injury.  

4.  Following the development above, readjudicate the issues on appeal-as are listed on the title page of this remand.  If any of these benefits sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

